Opinion by
Judge Mencer,
TRW, Inc., appeals from an order of the Workmen’s Compensation Appeal Board which remanded the case to the réferee for additional findings. Pursuant to Murhon v. Workmen’s Compensation Appeal Board, 51 Pa. Commonwealth Ct. 214, 415 A.2d 128 (1980), holding that a remand order of the Board is interlocutory and unappealable, without exception, we will quash this appeal.
Order
And Now, this 3rd day of June, 1980, the appeal of TRW, Inc., from the order of the Workmen’s Compensation Appeal Board, dated May 10, 1979, is hereby quashed.